Title: To Thomas Jefferson from John Floyd, 16 April 1781
From: Floyd, John
To: Jefferson, Thomas



Sir
Jefferson 16th. April 1781

About the first of January last Commissions were delivered me, one appointing me Colonel of the Militia of this County one other Appointing Isaac Cox Lieutenant Colonel, also a Majors Commission for William Lyn; five Capt. Commissions together with the  Commission of the Peace &c. directed to four of the said Officers who are Inhabitants of the County and to three others, one of them being also Appointed Sheriff, the other two being in very distant Countys and who have not been in this since their Appointment. I had some time before the receipt of these Commissions heard of the Appointments and foreseeing the Evil which must arise from their not being Magistrates in the County to qualify the Militia Officers wrote to Your Excellency requesting more Justices to be added to the Commission of the peace and that blank Militia Commissions might be sent me: and I repeated this request soon after the receipt of the Commission, but have received none others since; nor did I ever receive a single line from you till the 4th Instant when your two Letters one of the 24th. of December and the other of the 19th. of January were delivered me. I shall always endeavour to perform the duties of any Office which I undertake faithfully; and in this Particular instance have done more than my duty required of me.
You write me that you had six months before required of me a proper return of the Militia of this County; but as the division of Kentuckey did not take place till November last Your instructions must have been dated before this County took place: But had that not been the case, and had Your Letter came to hand it was out of my Power to Comply with it as we have only four Magistrates in the County, one of whom was so infirm that he could not attend Court at all till March Last, and then the Officers could not Qualify, they being the Justices also; nor is this inconvenience likely to be remedied in a short time, as Capt. Sullivan is just returned from Richmond without any Commissions for this County. And as the recommendations made by this Court have not yet been sent away I fear we shall not get the Commissions till late in the Summer. And untill this happens no regular return can be made for want of Officers; Two of the Captains who had Commissions sent, refused to accept of them, one other I never Yet have seen, nor can I get him to Court to Qualify. I have endeavoured to Collect the number of the Militia and find from the best information I can get, they amount to 354 between the ages of Sixteen and fifty including Officers.
You require the act of Assembly for recruiting the States Quota of Troops to serve in the Continental Army to be carried into execution here, but for the reasons before mention’d it must be Postponed; and when your Excellency is informed of the true situation of this County, I am Persuaded you will think the Law ought not  to have extended to it. We are all Obliged to live in forts in this County and notwithstanding all the Caution that we use, forty seven of the Inhabitants have been Killed and Taken by the Savages Besides a number Wounded, since the first of Jany. last. Amongst the slain is Major William Lyn. Whole families are destroyed whithout regard to Age or Sex. Infants are torn from their Mothers Arms and their Brains dashed out against Trees, as they are necessarily removing from one fort to Another for safety or Convenience. Not a week Passes and some weeks scarcely a day with out some of our distressed Inhabitants feeling the fatal effects of the infernal rage and fury of those Execrable Hellhounds. Our Garrisons are dispersed over an Extensive County and a large Proportion of the Inhabitants are helpless indigent Widows and Orphans who have lost their Husbands and fathers by Savage Hands and left among Strangers without the most Common necessaries of Life. Of those who have Escaped many have lost all their stocks, and have not any Land of their Own nor wherewithal to Purchase. Our dependance to support Our familys is upon getting wild meat and this is Procured with great difficulty and danger and should it fall to the Lott of some in this County, who are thus Situated to serve as regular Soldiers according to Law their familys must inevitably starve. Our Garrison at the falls is made Sufficient to stand an Attack with light Cannon but our numbers which will risk themselves in it, will by no means be Sufficient to defend it from an Army which we are frequently threatened with from Detroit; Our Inhabitants being so dispersed that they Could not be Collected to any one Place in the County in less than fifteen days. The confidence the People here have in General Clarkes vigilance, his Enterprising Spirit and other Military Virtues together with their inability to remove, have been hardly sufficient to Keep this County from being left entirely desolate. Major Slaughter at the Falls of Ohio has about 500 ℔ of Powder, and Lead in Proportion which is all the Publick Ammunition in this County, none of that delivered to Colo. Bowman last Winter having been sent me; and there is Very little in the County of Private Property.
There is not at this time I am informed and believe more than fifty thousand ℔s. of Beef in this County, Fayette and Lincoln, upwards of one Hundred thousand Weight of that laid up in this County being entirely rotten and Lost. Corn is Plenty in Lyncoln, and Fayette, but there is no flour in any of these Counties. The men you order for Genl. Clarkes Expedition will be raised without much difficulty notwithstanding all the disadvantages the County  is under. The Canoes also shall be ready in time, tho’ one fourth of the Militia must Guard while they are on hand.
Salt may be had here sufficient for an Army of two thousand men Six months and Perhaps more.
I am Your Excellencys most Obt. Humbe. Servt.,

Jn Floyd

